TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00697-CR




                                 The State of Texas, Appellant

                                                v.

                                    Adam Gomez, Appellee



         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 99-5564-1, HONORABLE KEVIN HENDERSON, JUDGE PRESIDING



PER CURIAM

               The State seeks to appeal an order granting appellee Adam Gomez’s motion to

suppress evidence. See Tex. Code Crim. Proc. Ann. art. 44.01(a)(5) (West Supp. 2000). The

clerk’s record reflects that the motion to suppress was granted in open court on September 18,

2000. The written order was signed on October 2, 2000. The State’s notice of appeal was filed

on October 20, 2000.

               “The prosecuting attorney may not make an appeal under Subsection (a) or (b) of

this article later than the 15th day after the date on which the order, ruling, or sentence to be

appealed is entered by the court.” Id. art. 44.01(d). “[T]he term ‘entered by the court’ [in article

44.01(d)] encompasses the signing of an order by the trial judge. ” State v. Rosenbaum, 818
S.W.2d 398, 402 (Tex. Crim. App. 1991). The fifteenth day after the order in this cause was

signed by the trial court was October 17, 2000. The State’s substantive right to appeal expired
after that date. State v. Demaret, 764 S.W.2d 857, 858 (Tex. App.—
                                                                 Austin 1989, no pet.); see

also State v. Muller, 829 S.W.2d 805, 812 (Tex. Crim. App. 1992).

              The State did not perfect appeal before its right to appeal expired. Under the

circumstances, we must dismiss the purported appeal for want of jurisdiction.

              The appeal is dismissed.




Before Justices Jones, Kidd and Yeakel

Dismissed for Want of Jurisdiction

Filed:

Do Not Publish




                                              2